OPINION
Prior to July 1, 1996, appellant, Davetti Krug, was convicted of various offenses. In 1997, he moved the trial court for resentencing under the provisions of Am.Sub.S.B. 2, now codified in R.C. 2951.011 et seq. The trial court denied appellant's motion. He now appeals that decision, arguing, in his sole assignment of error, that his constitutional rights were violated by being excluded from the new sentencing structure.
The provisions of R.C. 2951.011 et seq. are not to be applied retroactively. State ex rel. Lemmon v. Ohio (1997),78 Ohio St.3d 186, 187-188; State v. Lee (Mar. 31, 1998), Erie App. No. E-97-109, unreported; State v. Rayford (Jan. 30, 1998), Lucas App. No. L-97-1245, unreported. Since appellant's offenses were all committed prior to July 1, 1996, the new sentencing provisions of R.C. 2951.011 et seq. do not apply to appellant.
Accordingly, appellant's sole assignment of error is not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
Peter M. Handwork, P.J.
George M. Glasser, J.
James R. Sherck, J.
CONCUR.